DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
2.	Applicant’s arguments, see pgs. 6-17, with respect to the allowability of all pending claims have been fully considered but are not persuasive.

Pertaining to the Applicant’s arguments, pgs. 12-14, for claims 1, 3, and 5-9 and specifically the limitations “a coupling structure at an interface of the first and second integrated circuit dies electrically connects the transistor to the additional transistor”:

It is argued that Takemoto’s element 505 and 512 do not electrically connect let alone a coupling structure at an interface of the first and second integrated circuit dies electrically connecting the transistor to the additional transistor.  See Takemoto Figs. 8-9 and [0126-0130] elements 505 and 512 are part of the circuitry of the imaging device which electrically connect between the photoelectric conversion element 501 and the signal line element 140 for transmitting the electrical signal of the element 501 to a processing circuit through signal line element 104. If element 505 and 512 were not electrically connected as alleged, Takemoto would not be an imaging device. Further, see Takemoto Figs. 8-9 and [0111 & 0133] “the first substrate 10 and the second substrate 11 are electrically connected to the each other by connection portions” and “The connection portion 12 may be disposed 
Arguments are also directed to the capacitor element 507 and transistor 511 which are part of the structure between the transistor and the additional transistor of Takemoto, but the particulars of any additional structure that provides the electrical connection other than the “coupling structure” is not claimed and claim 1 line 2 recites “comprising” which is open ended. It appears that the arguments are requiring that the coupling structure is a single conductive structure or multiple conductive structures directly connected to a drain of the transistor and the source of the additional transistor such that an output current from the drain of the transistor is provided to the source of the additional transistor through a single uninterrupted current path which is not claimed and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted, however, that if such limitations were claimed that it is agreed that the outstanding rejection of at least claim 1 would be overcome.

Pertaining to the Applicant’s arguments, pgs. 14-15, for claims 10 and 12-18 for claims 10 and 12-18:
It is agreed that Takemoto does not anticipate claims 10 and 12-18 as newly amended. As necessitated by the amendments, however, new combination(s) of prior art(s) is/are presented.

Pertaining to the Applicant’s arguments, pgs. 15-17, for claims 19-20:
Claims 19-20 have been objected for not meeting the requirements in 37 CFR 1.71(a) for “full, clear, concise, and exact terms”, etc. but would be allowable if rewritten to overcome the claim informalities.
Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
4.	Claims 18-20 are objected to because of the following informalities:

5.	Claim 8 recites “wherein first integrated circuit die” which should recite “wherein the first integrated circuit die” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.

6.	Claim 18 recites “The imaging system defined in claim 10, further comprising:” which should recite along the lines of “The imaging system defined in claim 10, wherein each image pixel further comprises:” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.

7.	Claim 19 recites in lines 3-4, “two or more image pixels in the array each including:” which should recite along the lines of “each image pixel in the array including:” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.
Claim 19 recites in lines 21-26 “a shared coupling structure at an interface of the first and second integrated circuit dies, wherein the shared coupling structure is coupled to the source follower transistor in a first image pixel in the two or more image pixels and is coupled to the source follower transistor in a second image pixel in the two or more image pixels” which should recite along the lines of “a shared coupling structure at an interface between respective first and second integrated circuit dies of a first image pixel and a second image pixel in the array, wherein the shared coupling structure is coupled to the source follower transistor in the first image pixel and is coupled to the source follower transistor in the second image pixel” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.
	All claims depending on claim 19 incorporate the same issues.
Particularly, claim 20 recites in line 3 “in the two or more image pixels” which should be changed accordingly.

8.	Claim 20 recites in line 4 “in the first integrated circuit die” which should recite along the lines of “in the respective first integrated circuit die” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1, 3, 5-6, and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takemoto (US 2013/0092820 A1).

10.	Regarding Claim 1, Takemoto discloses pixel circuitry (see in particular Fig. 9, also see Figs. 8-13 of the third embodiment; see [0116] “FIG. 9 is a diagram illustrating the circuit configuration of the pixel 500.”) for an image pixel (see [0116] “The pixel 500 includes a photoelectric conversion element 501”), the pixel circuitry comprising:
a first integrated circuit die (see Figs. 8-9 element 10, see [0131] “the photoelectric conversion element 501 is disposed in the first substrate 10 … A dashed line D1 in FIG. 9 indicates a boundary between the first substrate 10 and the second substrate 11.”); and
a second integrated circuit die (see Figs. 8-9 element 11, see [0131] “the analog memory 510 is disposed in the second substrate 11 … A dashed line D1 in FIG. 9 indicates a boundary between the first substrate 10 and the second substrate 11.”) mounted to the first integrated circuit die (see [0109] “a first substrate 10, a second substrate 11, and a third substrate 13 are stacked”), wherein the image pixel includes a photosensitive element (see Figs. 8-9 element 501, see [0116] “photoelectric conversion element 501”) in the first integrated circuit die and includes a floating diffusion region (see Figs. 8-9 element 503, see [0116] “floating diffusion (FD) 503”) coupled to a gate terminal of a transistor (see Figs. 8-9 gate element of transistor element 505, see [0116] “a first amplifier transistor 505”), the transistor being in the first integrated circuit die (see Figs. 8-9), wherein the image pixel includes a pixel output line (see Figs. 8-9 element 140, see [0130] “The select transistor 512 is a transistor that selects the pixel 500 and delivers the output of the second amplification transistor 511 to the vertical signal line 140.”) in the second integrated circuit die (see Figs. 8-9), wherein the image pixel includes an additional transistor (see Figs. 8-9 element 512, see [0130] “The select transistor 512 is a transistor that selects the pixel 500 and delivers the output of the second amplification transistor 511 to the vertical signal line 140.”) that couples the transistor to the pixel output line, the additional transistor being in the second integrated circuit die (see Figs. 8-9 and see [0126-0130] the transistor element 505 is coupled to the transistor element 512 through elements 506-511), and wherein a coupling structure at an interface of the first and second integrated circuit dies electrically connects the transistor to the additional transistor (see [0111] “the first substrate 10 and the second substrate 11 are electrically connected to the each other by connection portions.”).

11.	Regarding Claim 3, Takemoto discloses the pixel circuitry defined in claim 1, wherein the additional transistor has a gate terminal configured to receive a row select control signal asserted during a pixel readout operation for the image pixel (see Figs. 8-9 and [0130] “The select transistor 512 is a transistor that selects the pixel 500 and delivers the output of the second amplification transistor 511 to the vertical signal line 140. The On/Off of the select transistor 512 is controlled by the select pulse ϕSEL from the first vertical scanning circuit 160 or the second vertical scanning circuit 161.”).

12.	Regarding Claim 5, Takemoto discloses the pixel circuitry defined in claim 1, wherein the image pixel includes a charge transfer transistor (see Figs. 8-9 element 502, see [0117] “A drain terminal of the transmission transistor 502 is connected to the other end of the photoelectric conversion element 501.  A gate terminal of the transmission transistor 502 is connected to the first vertical scanning circuit 
 coupled between the photosensitive element and the floating diffusion region (see Figs. 8-9), the charge transfer transistor disposed in the first integrated circuit die (see Figs. 8-9).

13.	Regarding Claim 6, Takemoto discloses the pixel circuitry defined in claim 5, wherein the image pixel includes a reset transistor (see Figs. 8-9 element 504, see [0117] “A drain terminal of the FD reset transistor 504 is connected to a supply voltage VDD and a source terminal of the FD reset transistor 504 is connected to the source terminal of the transmission transistor 502.  A gate terminal of the FD reset transistor 504 is connected to the first vertical scanning circuit 160 or the second vertical scanning circuit 161, and thus an FD reset pulse ϕRST is supplied.”) that couples a voltage supply line to the floating diffusion region (see Figs. 8-9), the reset transistor and the voltage supply line being in the first integrated circuit die (see Figs. 8-9).

14.	Regarding Claim 9, Takemoto discloses the pixel circuitry defined in claim 1, wherein the transistor has an additional terminal (see Figs. 8-9 additional source terminal of the transistor element 505 which is at the element D1), and wherein the coupling structure at the interface of the first and second integrated circuit dies electrically connects the additional terminal of the transistor to the pixel output line (see Figs. 8-9 at least a conductive wire is shown at element D1 which is the boundary between the first and second integrated circuit dies that connects the additional source terminal of the transistor element 505 to the pixel output line element 140 through the circuitry in between; see [0126-0130] for electrical connection between element 505 and 140; also see [0111] “the first substrate 10 and the second substrate 11 are electrically connected to the each other by connection portions.”) using the additional transistor (see Figs. 8-9 the additional transistor element 512 is used to connect to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 7, 10, and 12-17 are rejected under 35 U.S.C. 103 as obvious over Takemoto (US 2013/0092820 A1), in view of Ho et al. (US 2015/0194455 A1), hereinafter as Ho.

16.	Regarding Claim 7, Takemoto discloses the pixel circuitry defined in claim 4.
Takemoto does not disclose wherein a shielding structure at the interface of the first and second integrated circuit dies surround the coupling structure.
Ho discloses wherein a shielding structure at the interface of the first and second integrated circuit dies surround the coupling structure (see Fig. 6 shielding structure element 614 at the interface of the first and second integrated circuit dies, which are divided at a boundary between elements 112 and 210, surround coupling structure elements 612; see [0047] “a seal ring structure 614A1, 614A2, 614B1, and 614B2 (collectively referred to as seal ring structure 614)”;

Also see [0026] “the electrical circuitry 104 includes photo-active regions, such as photo-diodes” and see [0020] “The first interconnect lines 110 form metallization layers over the first substrate 102 to interconnect the first electrical circuitry 104 and to provide an external electrical connection, such as to the second wafer 200.”).
The specific physical implementation of a connection portion including a shielding structure between first and second integrated circuit dies as taught by Ho is incorporated as a specific physical implementation of a connection portion including a shielding structure between first and second integrated circuit dies of Takemoto.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein a shielding structure at the interface of the first and second integrated circuit dies surround the coupling structure as taught by Ho as wherein a shielding structure at the interface of the first and second integrated circuit dies surround the coupling structure of Takemoto because the combination provides protection for the bonding interface between the first and second integrated circuit dies, can prevent the penetration of water, chemicals, residue, or other contaminants from entering the bonding interface which may increase yield of the stacked device (see Ho [0037 & 0053]).

Claim 10, Takemoto discloses an imaging system (see in particular Fig. 9, also see Figs. 8-13 of the third embodiment; see [0116] “FIG. 9 is a diagram illustrating the circuit configuration of the pixel 500.”) comprising:
an array of image pixels (see Figs. 8-9 array of elements 500, see [0112] “In the illustrated example, forty-eight pixels 500 are arrayed in six rows and eight columns, but the array of the pixels 500 is merely an example. The number of rows and the number of columns may be one or more.” And see [0116] “The pixel 500 includes a photoelectric conversion element 501”), each image pixel having a first portion in a first die (see Figs. 8-9 element 10, see [0131] “the photoelectric conversion element 501 is disposed in the first substrate 10 … A dashed line D1 in FIG. 9 indicates a boundary between the first substrate 10 and the second substrate 11.”) and a second portion in a second die (see Figs. 8-9 element 11, see [0131] “the analog memory 510 is disposed in the second substrate 11 … A dashed line D1 in FIG. 9 indicates a boundary between the first substrate 10 and the second substrate 11.”) that is mounted to the first die (see [0109] “a first substrate 10, a second substrate 11, and a third substrate 13 are stacked”), wherein:
the first portion of each image pixel includes a source follower transistor (see Figs. 8-9 gate element of transistor element 505, see [0116] “a first amplifier transistor 505” and see [0126] “The first amplification transistor 505 and the load transistor 506 form a source follower circuit.”), and
the second portion of each image pixel includes a pixel output line (see Figs. 8-9 element 140, see [0130] “The select transistor 512 is a transistor that selects the pixel 500 and delivers the output of the second amplification transistor 511 to the vertical signal line 140.”) that is coupled to the source follower transistor (see Figs. 8-9 and see [0126-0130] the pixel output line element 140 is coupled to the source follower transistor element 505 through elements 506-512);
a plurality of coupling structures (Figs. 8-9 and [0111 & 0133] “the first substrate 10 and the second substrate 11 are electrically connected to the each other by connection portions” and “The  each coupling one or more of the first portions of one or more image pixels in the array to corresponding one or more of the second portions of the one or more image pixels in the array (see Figs. 8-9 and [0111 & 0133]), the plurality of coupling structures arranged in rows and columns (see Figs. 8-9 the plurality of coupling structures are arranged in rows and columns for each of the elements 500 which are in rows and columns).
Takemoto does not appear to explicitly disclose a first shielding portion extending along a first direction and formed between adjacent rows in the rows in which the plurality of coupling structures are arranged; and a second shielding portion extending along a second direction and formed between adjacent columns in the columns in which the plurality of coupling structures are arranged.
Ho discloses a shielding structure (see Fig. 2 & 6 shielding structure elements 140/208 and 614 surrounding each integrated circuit die element 10;
see [0047] “a seal ring structure 614A1, 614A2, 614B1, and 614B2 (collectively referred to as seal ring structure 614)”;
See [0047] “The semiconductor device 50 is similar to the stacked semiconductor device 10 in FIG. 1E except that the conductive feature 612A and 612B (collectively referred to as conductive feature 612) that couples the first and second interconnect lines 110 and 206 is formed as a conductive via though the first and second passivation layers 112 and 210 … Details regarding this embodiment that are similar to those for the previously described embodiment will not be repeated herein.”
Also see [0026] “the electrical circuitry 104 includes photo-active regions, such as photo-diodes” and see [0020] “The first interconnect lines 110 form metallization layers over the first substrate 102 to interconnect the first electrical circuitry 104 and to provide an external electrical connection, such as to the second wafer 200.”) having a first shielding portion (first portion which extends in the horizontal direction in the provided perspective view of Fig. 2) extending along a first direction formed between adjacent rows (extending along a first lateral direction formed between adjacent rows) and formed between adjacent rows in the rows in which a plurality of coupling structures are arranged (see Fig. 2 elements 10 which are stacked and contain coupling structures at boundaries are also in rows and columns [0037-0038] “each of the stacked semiconductor devices 10 are surrounded by the first and second seal ring structures 140 and 208.” And see [0047]); and a second shielding portion (second portion which extends in the vertical direction in the provided perspective view of Fig. 2) extending along a second direction and formed between adjacent columns (extending along a second vertical direction formed between adjacent columns) in the columns in which a plurality of coupling structures are arranged (see Figs. 2 & 6 and [0037-0038 & 0047]).
The shielding structure as taught by Ho is incorporated as a shielding structure of Takemoto. The combination discloses a first shielding portion extending along a first direction and formed between adjacent rows in the rows in which the plurality of coupling structures are arranged; and a second shielding portion extending along a second direction and formed between adjacent columns in the columns in which the plurality of coupling structures are arranged (see Takemoto Fig. 8 the shielding structure surrounds each of the elements 500 with portions extending horizontally and vertically in the array and have portions adjacent the coupling structures).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a first shielding portion extending along a first direction and formed between adjacent rows in the rows in which the plurality of coupling structures are arranged; and a second shielding portion extending along a second direction and formed between adjacent columns in the columns in which the plurality of coupling structures are arranged as taught by Ho as a first shielding portion extending along a first direction and formed between adjacent rows in the rows in which the plurality of coupling structures are arranged; and a second shielding portion extending along a second direction and formed between adjacent columns in the columns in which the plurality of coupling structures are arranged of Takemoto because the combination provides protection for the bonding interface between the first and second integrated circuit dies, can prevent the penetration of water, chemicals, residue, or other contaminants from entering the bonding interface which may increase yield of the stacked device (see Ho [0017 & 0037 & 0053]).

    PNG
    media_image1.png
    632
    777
    media_image1.png
    Greyscale

18.	Regarding Claim 12, Takemoto and Ho disclose the pixel circuitry defined in claim 10, wherein each coupling structure in the plurality of coupling structures includes a first conductive structure in the first die (see “Labeled Fig. 9” above, labeled element “First Conductive Structure” which includes at least a conductive wire connecting the source follower transistor element 505 to the element D1) and a second conductive structure in the second die (see “Labeled Fig. 9” above, labeled element “Second Conductive Structure” which includes at least a conductive wire connecting the node between elements 506 and 507 to the element D1), the second conductive structure bonded to the first conductive structure (see Takemoto [0111] “the first substrate 10 and the second substrate 11 are electrically connected to the each other by connection portions.”).
Claim 13, Takemoto and Ho disclose the pixel circuitry defined in claim 12, wherein the source follower transistor in a given image pixel of the array is connected to the first conductive structure in a corresponding coupling structure in the plurality of coupling structures (see Takemoto Figs. 8-9 and “Labeled Fig. 9” above), and the pixel output line in the given image pixel is connected to the second conductive structure in the corresponding coupling structure in the plurality of coupling structures (see Takemoto Figs. 8-9 and “Labeled Fig. 9” above, and see [0126-0130] the pixel output line element 140 is coupled to the source follower transistor element 505 through elements 506-512 including a connection to labeled element “Second Conductive Structure” which is in the path).

20.	Regarding Claim 14, Takemoto and Ho disclose the pixel circuitry defined in claim 13, wherein the source follower transistor in an additional image pixel of the array is connected to the first conductive structure in the corresponding coupling structure in the plurality of coupling structures (see Takemoto Figs. 8-9 and “Labeled Fig. 9” above, there are a plurality of identical image pixel elements 500 of which the source follower transistor in an additional image pixel element 500 of the array of image pixels is connected to an additional respective first conductive structure.).

21.	Regarding Claim 15, Takemoto and Ho disclose the pixel circuitry defined in claim 10.
Takemoto and Ho disclose wherein the first shielding portion extending along the first direction comprises a horizontal shielding structure (see Ho Fig. 2 first portion of element 140/208  which extends in the horizontal direction in the provided perspective view), and the second shielding portion extending along the second direction comprises a vertical shielding structure (see Ho Fig. 2 second portion which extends in the vertical direction in the provided perspective view).

Claim 16, Takemoto and Ho discloses the pixel circuitry defined in claim 10, wherein the second portion of each image pixel includes a row select transistor that is coupled between the source follower transistor and the pixel output line (see Figs. 8-9 row select transistor element 512 interposed between the source follower transistor element 505 and the pixel output line element 140 and [0130] “The select transistor 512 is a transistor that selects the pixel 500 and delivers the output of the second amplification transistor 511 to the vertical signal line 140.  The On/Off of the select transistor 512 is controlled by the select pulse ϕSEL from the first vertical scanning circuit 160 or the second vertical scanning circuit 161.”).

23.	Regarding Claim 17, Takemoto and Ho disclose the pixel circuitry defined in claim 16, wherein the first portion of each image pixel includes a photosensitive element (see Figs. 8-9 element 501, see [0116] “photoelectric conversion element 501”), a floating diffusion region (see Figs. 8-9 element 503, see [0116] “floating diffusion (FD) 503”) coupled to the photosensitive region (see Figs. 8-9 coupled through element 502, see [0117]), a charge transfer transistor (see Figs. 8-9 element 502, see [0117] “transmission transistor 502”) coupled between the photosensitive element and the floating diffusion region (see Figs. 8-9), and a reset transistor (see Figs. 8-9 element 504, see [0117] “reset transistor 504”) coupling the floating diffusion region to a power supply line (see Figs. 8-9 and see [0117] couples to power supply line of a supply voltage VDD).

24.	Claim 8 is rejected under 35 U.S.C. 103 as obvious over Takemoto (US 2013/0092820 A1), in view of Ho et al. (US 2015/0194455 A1), hereinafter as Ho, in view of Chen et al. (US 2013/0284885 A1), hereinafter as Chen.


Claim 8, Takemoto and Ho disclose the pixel circuitry defined in claim 1.
Takemoto and Ho do not appear to explicitly disclose wherein first integrated circuit die includes a first semiconductor layer and the second integrated circuit die includes a second semiconductor layer.
Chen discloses wherein first integrated circuit die includes a first semiconductor layer (see Figs. 1a-c first integrated circuit die element 100 comprises a first semiconductor layer substrate element 101, see [0014] “The substrate 101 may be a semiconductor material such as silicon”) and the second integrated circuit die includes a second semiconductor layer (see Figs. 1a-c second integrated circuit die element 200 comprises a second semiconductor layer substrate element 201, see [0023] “silicon substrate 201”).
The semiconductor substrate material of the first and second integrated circuit die of Chen is incorporated as semiconductor substrate material of the first and second integrated circuit die of Takemoto.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein first integrated circuit die includes a first semiconductor layer and the second integrated circuit die includes a second semiconductor layer as taught by Chen as wherein first integrated circuit die includes a first semiconductor layer and the second integrated circuit die includes a second semiconductor layer of Takemoto and Ho disclose because the combination provides a common semiconductor substrate material for forming active devices and passive devices as known in the art in a similar image sensor pixel circuit device (see Chen Figs. 1a-c and at least [0014]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known substrate material in a similar image sensor pixel circuit device for another to obtain predictable results of having semiconductor substrate 

26.	Claim 18 is rejected under 35 U.S.C. 103 as obvious over Takemoto (US 2013/0092820 A1), in view of Ho et al. (US 2015/0194455 A1), hereinafter as Ho, in view of in view of Nishida et al. (US 2015/0326811 A1), hereinafter as Nishida.

27.	Regarding Claim 18, Takemoto and Ho disclose the pixel circuitry defined in claim 10.
Takemoto discloses further comprising: image sensor circuitry in a third die (see Figs. 8-9 and 13 third die element 13 which contains image sensor circuitry; see at least [0111]) mounted to one of the first or second dies (see Fig. 13), the image sensor circuitry coupled to the pixel output line (see Fig. 8 at least elements 210, and 180 are directly coupled to the pixel output line elements 140).
Takemoto and Ho do not disclose the image sensor circuitry is analog and digital.
	Nishida discloses a column processing circuit having an analog digital converter (see Fig. 11 column processing circuit element 230 and see [0173] “The column reading circuit 230 includes a CDS circuit and an analog-digital converter (ADC).”).
	The analog digital converter of the column processing circuit of Nishida is incorporated as an analog digital converter of the column processing circuit of Takemoto. The combination discloses the image sensor circuitry is analog and digital (see Takemoto Fig. 8 elements 210 and 181 are column-processing circuits that would include the analog to digital converter which are analog and digital because the circuitry handles both an analog signal input and after conversion an output digital signal.)
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a column processing circuit group having a group of analog digital converters as taught by Nishida as a column processing circuit group having a group of analog digital  analog and digital because the combination provides reduced amount of IR drop due to counter operation, amount of fluctuation in power source voltage is reduced, operation at a low power source voltage is readily achieved, and image quality can be improved (see Nishida [0039 & 0181]) and conversion from analog signals to digital signals allows for further processing of the output pixel information for improved reading, understanding, and manipulation of the data.


Allowable Subject Matter
28.	Claims 19-20 are objected to as not meeting the requirements in 37 CFR 1.71(a) for “full, clear, concise, and exact terms”, etc. but would be allowable if rewritten to overcome the claim informalities.

The following is an examiner’s statement of reason for indicating allowable subject matter:

The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

29.	Claim 19, “a shared coupling structure at an interface of the first and second integrated circuit dies, wherein the shared coupling structure is coupled to the source follower transistor in a first image pixel in the two or more image pixels and is coupled to the source follower transistor in a second image pixel in the two or more image pixels” – as instantly claimed and in combination with the additionally claimed limitations.
All claims depending on claim 19 incorporate the same allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/S.P/Examiner, Art Unit 2818       

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818